Exhibit 10.2

BLACK BOX CORPORATION
1000 Park Drive
Lawrence, PA 15055


October 2, 2012


Mr. R. Terry Blakemore
c/o Black Box Network Services, Inc. -
Government Solutions
1010 Haley Road
Murfreesboro, TN 37129


Re: Separation


Dear Terry:


In order to provide for an orderly transition, this letter agreement is to
confirm our understanding regarding your separation from Black Box Corporation
(“Black Box”) and its subsidiaries (the “Company”). Reference is hereby made to
the Amended and Restated Agreement dated as of October 16, 2007 by and between
Black Box and you (“Your Agreement”). Black Box hereby advises you to have this
letter agreement, including the Release Agreement (as defined below) attached
hereto, reviewed by your attorney.


Accordingly, for good and valuable consideration, intending to be legally bound,
and in connection with your pending separation of employment from the Company,
Black Box and you agree as follows:


1.
This letter agreement is an amendment to Your Agreement which, except as
necessary to give effect to the provisions of this letter agreement, shall
remain in full force and effect in accordance with its terms. For avoidance of
doubt, you acknowledge and agree that Sections 4 and 8 of Your Agreement remain
in full force and effect.



2.
You will remain the Chief Executive Officer of Black Box (“CEO”) until March 31,
2013. You acknowledge and agree that the Board of Directors of Black Box (the
“Board”) has appointed another person to serve as CEO as of April 1, 2013 and
that the Board may appoint another person as President of Black Box at any time.
You agree that neither of these events nor the corresponding re-assignment of
your authorities, duties or responsibilities in connection therewith will serve
as “Good Reason for Termination” under Your Agreement.



3.
Your employment with the Company will voluntarily end in accordance with
Retirement (as defined in Your Agreement) and your Date of Termination (as
defined in Your Agreement) shall be June 3, 2013 (“Your Retirement Date”). You
shall be available to assist the CEO from and after March 31, 2013 through Your
Retirement Date. For the avoidance of doubt, you agree that (a) in accordance
with Section 3(a)(iii) of Your Agreement, the termination of your employment on
Your Retirement Date will not entitle you to any additional compensation under
Your Agreement; and (b) notwithstanding the foregoing, you and Black Box retain
the right to terminate your employment sooner in accordance with the terms of
Your Agreement, as modified by this letter agreement.



4.
You agree that, effective as of Your Retirement Date, you will be treated as
having voluntarily resigned all positions with the Company, including as a
director, officer and/or manager of Black Box and all direct or indirect
subsidiary of Black Box (for this purpose, including Genesis Networks
Integration Services, LLC), but excluding your position as a director of Black
Box. You agree to promptly execute and deliver to the Company any and all
documents reasonably requested by the Company in order to effect the foregoing
resignations.



5.
You acknowledge and agree that the Board may not nominate you for election as a
director of Black Box at the next annual meeting of stockholders expected to be
held in August 2013 and, therefore, your service on the Board may end as of the
date of such next annual meeting of stockholders. You agree that the Board's
failure to so nominate you will not serve as “Good Reason for Termination” under
Your Agreement.




1


--------------------------------------------------------------------------------

Exhibit 10.2

6.
Your base salary in effect as of the date hereof shall remain your base salary
through Your Retirement Date. All of your existing cash and stock incentive
awards shall be governed by the terms of their respective agreements and the
1992 Stock Option Plan, as amended, or the 2008 Long-Term Incentive Plan
(collectively, the “Plans”), as the case may be. If you remain employed through
Your Retirement Date, you shall be deemed to have retired for purposes of all
the awards granted to you under the Plans. You understand that you are not
entitled to receive any additional awards under the Plans or otherwise.



7.
In consideration for Black Box's willingness to execute this letter agreement
and continue your employment through Your Retirement Date, thereby giving you
the opportunity to receive additional compensation that you may not otherwise
have received, you agree to sign and deliver to the Company a Release Agreement
in the form attached hereto as Exhibit A, modified as necessary, in the
reasonable determination of Black Box, to comply with law as of Your Retirement
Date and with all blanks appropriately completed (the “Release Agreement”). You
shall sign the Release Agreement on or within 21 days after Your Retirement
Date. If you fail to timely sign or deliver to the Company the Release
Agreement, or if you effectively revoke the Release Agreement in accordance with
its terms, then you agree to immediately reimburse the Company an amount in cash
equal to your base salary from the date of this letter agreement through Your
Retirement Date plus the value of any incentive awards paid out to you in 2013
(less an amount equal to the minimum wage for the hours you worked during such
period).



8.
You acknowledge and agree that the Company will be required to file this letter
agreement, including Exhibit A hereto, with the Securities and Exchange
Commission making such documents available to the public.



9.
Your Agreement and this letter agreement shall be construed in accordance with
and governed by the internal laws of the Commonwealth of Pennsylvania without
regard to its conflicts of laws provisions.



10.
Your Agreement, along with this letter agreement, constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and may only be amended or modified by written agreement signed by the parties
hereto.



11.
The invalidity or unenforceability of any provisions of this letter agreement
shall not affect the validity or enforceability of any other provision of this
letter agreement, which shall remain in full force and effect.



12.
This letter agreement may be executed in counterparts which, taken together,
shall constitute one and the same instrument.



Please indicate your agreement with the foregoing by signing below.


Very truly yours,


BLACK BOX CORPORATION




By: /s/ Thomas G. Greig III
.......Thomas G. Greig
.......Chairman of the Board


Date: 10/2/12     


AGREED TO AND ACCEPTED BY:




/s/ R. Terry Blakemore    
R. Terry Blakemore


Date: 10/2/12     







2


--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A




RELEASE AGREEMENT


THIS RELEASE AGREEMENT (this "Release Agreement") is entered into by and between
Black Box Corporation (the "Corporation") and R. Terry Blakemore (the
"Executive") on the terms and conditions noted below.


WHEREAS, the Executive and the Corporation are parties to an Amended and
Restated Agreement dated as of October 16, 2007 as amended by a letter agreement
(the "Letter Agreement") dated October 2, 2012 (collectively, the "Executive
Agreement");


WHEREAS, under the Executive Agreement, the Executive agreed to retire on a
certain date and the Corporation agreed that the Executive could remain employed
through that date, thereby earning the Executive the opportunity to receive
additional compensation so long as the Executive executed this Release
Agreement.


NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound, the Corporation and the Executive hereby agree as follows:


1.    Recitals. The foregoing recitals are true and correct and are incorporated
herein.


2.    Retirement Date. The Executive retired from his employment with the
Corporation on June 3, 2012 ("Retirement Date"). The Executive also
simultaneously resigned from all positions he held with the Corporation and its
affiliates other than his position as a director of the Corporation. The
Corporation or one of its affiliates has or will timely pay the Executive at the
rate of the Executive's regular base salary for the Executive's work through the
Retirement Date, less all required tax withholdings and other deductions.


3.    General Release.


(a)    The Executive, on behalf of himself and his heirs, representatives and
assigns, hereby agrees to forever release and discharge the Corporation, its
direct and indirect subsidiaries, divisions, direct and indirect parents,
affiliates, companies under the common control of any of the foregoing,
predecessors, successors and assigns, and its and their past, present and future
principals, directors, officers, executives, agents, attorneys, shareholders,
members, managers, executive benefits plans, trustees and all others acting in
concert with them, from any and all claims, actions, suits, proceedings,
complaints, causes of action, debts, costs and expenses (including attorney's
fees), at law or in equity, known or unknown, that the Executive has or may have
through the date the Executive signs this Release Agreement, including, but not
limited to, any claims for breach of any express or implied contract, wrongful
termination, retaliation, defamation of character, personal injury, intentional
or negligent infliction of emotional distress, discrimination based on race,
religion, sex, age, color, handicap and/or disability, national origin or any
other protected class and any other claim based on or related to the Executive's
employment with the Corporation, or the Executive's departure therefrom,
including, but not limited to, claims for violation of the Employee Retirement
Income Security Act of 1974, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Family and Medical Leave Act and
any similar state or local statute or regulation, all as amended.


(b)    Notwithstanding the foregoing, the release set forth in Section 3(a) does
not and is not intended to release any claims that cannot be released by law,
such as claims for vested pension benefits, or prevent, restrict or interfere
with the Executive's right to (i) file a charge or complaint with any
appropriate federal, state or local agency regarding employment discrimination,
(ii) participate in or cooperate with any such charge or complaint procedure,
(iii) enforce this Release Agreement or (iv) seek a judicial determination of
the validity of the release of the Executive's rights under the Age
Discrimination in Employment Act.


(c)    If an administrative agency, court or other tribunal assumes jurisdiction
over any charge or complaint involving claims that are released by Section 4(a)
of this Release Agreement, the Executive hereby agrees to not, directly or
indirectly, accept, recover or receive any resulting monetary damages or other
equitable relief that otherwise would be due to him and the Executive hereby
expressly waives any rights to any such recovery.



1


--------------------------------------------------------------------------------

Exhibit 10.2

4.    Time Limits, Revocation and Effective Date.


(a)    The Executive has until the 21st day following the Retirement Date to
consider the terms of this Release Agreement.
  
(b)    If the Executive signs this Release Agreement, the Executive may still
revoke the Executive's acceptance of the Release Agreement for up to 7 days
after the Executive signs it, by notifying the Corporation in writing before the
expiration of that 7-day period. The written notice should be delivered in
person or, if sent by mail, postmarked no later than the 7th day and mailed to:


Christopher H. Gebhardt
General Counsel
Black Box Corporation
1000 Park Drive
Lawrence, Pennsylvania 15055


(c)    If not revoked, this Release Agreement will become effective on the 8th
day after the Executive signs it. If the Executive does not sign this Release
Agreement by the 21st day following the Retirement Date, or if the Executive
timely revokes this Release Agreement during the 7-day revocation period, this
Release Agreement will not become effective and, in accordance with the terms of
the Letter Agreement, the Executive will be required to promptly reimburse the
Corporation an amount in cash equal to base salary from the date of the Letter
Agreement through the Retirement Date, plus the value of any incentive awards
paid out to the Executive in 2013 (less an amount equal to the minimum wage for
the hours the Executive worked during such period).


5.    Termination of Other Benefits. Except as explained below, the Executive's
current participation levels and eligibility to participate in any and all
Corporation or its affiliates' benefit plans and programs shall cease as of the
Retirement Date.


(a)    Disability Benefits. Short-term and long-term disability benefits
coverage will end as of the Retirement Date.


(b)    The Retirement and Security Program of the National Telecommunications
Cooperative Association And Its Member Systems (the "NTCA Pension Plan"). If the
Executive participates in the NTCA Pension Plan, the Executive's contributions
and service credits will end as of the Retirement Date.


(c)    Savings Plan of the National Telecommunications Cooperative Association
And Its Member Systems (the "NTCA Savings Plan"). If the Executive participates
in the NTCA Savings Plan, the Executive's contributions and service credits will
end as of the Retirement Date.


(d)    Paid Time Off ("PTO"): The Executive's final accrued and unused PTO
balance as of the Retirement Date will be forfeited.


(e)    Medical and- Dental and Life Insurance. If Executive is enrolled in the
medical or dental benefit plans, including the medical reimbursement account
plan, Executive's coverage will end on the last day of the month in which the
Retirement Date occurs; however, on the first day of the month after the
Retirement Date, the Executive will be eligible to continue the Executive's
medical and dental benefits coverage, including the medical reimbursement
account, under COBRA. If the Executive is enrolled in a life insurance plan, the
Executive's coverage will end on the Retirement Date; however, Executive will be
able to continue certain life insurance benefits coverage by filing an
application for conversion with the carrier within 31 days after the Executive's
employer-provided coverage ends. The Executive will receive further information
regarding these rights under separate cover.


(f)    Expenses. If the Executive has any legitimate business expenses for which
he seeks to be reimbursed, the Executive must submit a claim for the same no
later than June 30, 2013. The Corporation will pay the Executive for any
legitimate business expenses no later than July 15, 2013.



2


--------------------------------------------------------------------------------

Exhibit 10.2

6.    Confidentiality/Non-Disclosure/Non-Solicitation. The Executive
acknowledges that the Black Box Corporation Non-Compete and Non-Solicit
Agreements that the Executive signed to receive his equity awards, along with
any other confidentiality, non-disclosure, non-competition and non-solicitation
agreements or provisions that the Executive has previously signed, including,
but not limited to, the confidentiality and non-competition provisions in the
Executive Agreement, shall remain in effect in accordance with the terms and
conditions of each such agreement.


7.    Stock Options/Restricted Stock Units/Performance Shares. The Executive's
rights under incentive and/or equity award agreements with the Corporation, if
any, shall continue to be governed by the terms of such agreements and the 1992
Stock Option Plan or the 2008 Long-Term Incentive Plan, as applicable. The
Executive will be subject to the trading window limitations of Black Box
Corporation's policy for Purchase and Sales of Company Securities for the fiscal
quarter in which the Retirement Date falls.


8.    Remedies. The Executive acknowledges that a violation of Paragraph 6 of
this Release Agreement will cause irreparable harm to the Corporation. The
Executive further agrees that damages may be difficult to prove in the event
that the Executive breaches this Release Agreement. Therefore, the Executive
hereby agrees that the Corporation shall be entitled, in addition to any other
remedies available at law or in equity, to injunctive relief to enjoin any
violation of this Release Agreement and that the Executive will reimburse the
Corporation for its costs, expenses and attorneys' fees incurred to enforce this
Release Agreement.


9.    Absence of Claims. The Executive represents that the Executive has no
outstanding claims, charges or complaints, either individually or with any other
person, filed with any administrative or governmental agency or any lawsuit in
any court based on any act or event arising out of the Executive's employment,
up to and including the date of execution of this Release Agreement.


10.    Legal Advice. The Corporation advised the Executive to have the Letter
Agreement and this Release Agreement reviewed by the Executive's attorney prior
to the execution of the Letter Agreement and hereby advises the Executive to
have this Release Agreement reviewed by the Executive's attorney prior to
execution by the Executive. The Executive acknowledges that the Executive had
the opportunity to have the Letter Agreement and this Release Agreement reviewed
by the Executive's attorney prior to execution by the Executive.


11.    No Admission. This Release Agreement shall not in any way be construed as
an admission by any party that it has acted wrongfully towards the other party,
or that the Executive or the Corporation has any rights against one another, and
each party specifically disclaims any liability for wrongful acts against the
other party.


12.    Return of Corporation Property. The Executive further represents that the
Executive has not removed any Corporation property including, but not limited
to, documents, manuals, books or other papers which are the property of the
Corporation and that the Executive has returned any and all Corporation property
including, but not limited to, keys, badges, passcards, laptops and desktop
computers and accessories, credit cards and cell phones.


13.    Non-Disparagement. The Executive agrees that the Executive will, at no
time after the signing of this Release Agreement, disparage, in written or
verbal form, the Corporation, its products or its services.


14.    General. This Release Agreement cannot be amended, modified or
supplemented in any respect except by a subsequent written agreement entered
into by the parties referencing this Release Agreement and signed by an officer
of the Corporation. The Agreement contains the complete understanding of the
subject matter and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. There are no representations,
warranties, conditions, other agreements or acknowledgements, whether direct or
collateral, or express or implied, that form part of or affect this Release
Agreement, or which induced either party to enter into this Release Agreement or
on which reliance is placed except for the terms and conditions contained in
this Release Agreement.


15.    Successors. The terms, conditions and covenants hereto shall extend to,
be binding upon and inure to the benefit of the heirs, successors, personal
representatives and assigns of the parties hereto.


16.    Governing Law. The Agreement shall be governed by federal law and/or the
internal laws of the Commonwealth of Pennsylvania, except for its laws of
conflicts.


    

3


--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereby acknowledge and agree to the terms and
conditions of this Release Agreement.


Executive's Signature...................................Black Box Corporation




By: _____________________________     By: _____________________________
......R. Terry Blakemore
Name: ___________________________


Title: ____________________________


Date: ____________________________    Date: ____________________________




Mail the signed, original Release Agreement to the following address (no faxed
copies). A copy, with the Corporation's signature, will be returned to the
Executive.


Christopher H. Gebhardt
General Counsel
Black Box Corporation
1000 Park Drive
Lawrence, Pennsylvania 15055







4
